  EXHIBIT 1




Case 2:19-cv-01460-LA Filed 10/04/19 Page 1 of 20 Document 1-1
                                     NOTICE OF CLAIM


  TO: Mr. Jim OwczarskI                              Alfonso Morales, Chief of Police
          Clerk, City of Milwaukee                   City of Milwaukee Police Department
          200 E. Wells Street                        749 West State Street
          Room 205
                                                     Milwaukee, Wl 53233
          Milwaukee, Wl 53202


  Re: Daryl D. Holloway
          Racine Correctional Institution
          PC Box 900
          Sturtevant, Wisconsin 53177-0900


                                      introduction                             3             "
                                                                                        O   -C"
       This is a Notice of Claim for damages as a result of the false arrest an^
incarceration of Daryi Dwayne Holloway ("Holloway") by officers and employees of the
Milwaukee Police Department. Pursuant to this Notice of Claim, Holloway, as the
claimant, hereby seeks monetary relief against the City of Milwaukee, its police
department and officers and agents and demands the payment of the sum of
$3,200,000.00 for his incarceration. The amount demanded is $2,200,000.00 for his
compensatory damages and $1,000,000.00 for his punitive damages.
                             C I R C U M S TA N C F R o f c l a i m

       1. Claimant Holloway is an adult citizen of the United States, who was born on
February 28, 1968. Mr. Holloway currently is incarcerated at the Racine Correctional
Instiution. He may be contacted through his counsel.Atorney Nathaniel Cade, Jr., at the
address identified below.




       Case 2:19-cv-01460-LA Filed 10/04/19 Page 2 of 20 Document 1-1
       2.      Holloway previously provided a Notice of Injury to the City of Milwaukee

and to the Milwaukee Police Department on January 31, 2017. A true and correct copy

of the Notice of Injury is attached hereto as Exhibit A.

       3.      In late summer and fall of 1992, Milwaukee police were investigating a

series of sexual assaults that had occurred on the East Side of the City of Milwaukee.

       4.      Holloway was taken into custody during this sex assault investigation in the

fall of 1992, and Milwaukee police officers had him participate in lineup identification

proceedings and provide samples for forensic examination.

       5.      As a result of the Milwaukee Police Department's investigation and

recommendations made to the District Attorney, Holloway was charged with two counts

of first-degree sexual assault and two counts of armed burglary relating to same in State

of Wisconsin v. Daryl Dwayne Holloway, Case No. F-923636 (also denominated as 1992-

CF-3636) in the Milwaukee County Circuit Court.

       6.      From the time that Holloway was first taken into custody and questioned

about the September 2 and 26, 1992 sexual assaults, Holloway has consistently denied

his involvement and has maintained his innocence.

       7.      During the course of the Milwaukee police investigation, the victims of the

assaults charged in 92-CF-3636, were shown Holloway's photograph, which the victims

did not identify.

       8.      The victims of the September 2, 1992 and September 26, 1992 sexual

assaults subsequently viewed a lineup, in which Milwaukee police had Holloway

participate. Upon information and belief, no other persons depicted in the photographs




                                         2
         Case 2:19-cv-01460-LA Filed 10/04/19 Page 3 of 20 Document 1-1
shown to the two sex assault victims were later included in the lineup proceedings that

contained Holloway as a part of that lineup.

       9.     While neither victim could be sure that Holloway was the assailant based

on his face features, he was chosen from the lineup because of general build and voice.

       10.    Other physical evidence that Milwaukee police obtained from the two sex

assault crime scenes and the victims, did not match Holloway, such as a shoe print that

was found at one scene. There were no fingerprint, hair, fiber, blood or semen samples

found by Milwaukee police that conclusively matched Holloway as being the perpetrator

of the two sexual assaults. Some of the physical evidence excluded Holloway as being

the source.

       11.        The FBI Crime Laboratory was doing forensic DNA analysis and

comparison, as were some other government and private laboratories in late 1992 and

1993. The Milwaukee Police Department did not submit forensic evidence samples

related to the two sexual assaults for which Holloway was charged with to the FBI Crime

Lab for DNA analysis. Upon information and belief, the Wisconsin State Crime Lab may

not yet have been conducting such testing at this time, but the FBI Lab was nonetheless

available.

       12.      Holloway exercised his constitutional right to a jury trial, and after

presentation of the evidence, arguments of counsel and jury deliberation, he was

convicted of the Sept. 2 and Sept. 26, 1992 sexual assault and burglary charges, on

August 6, 1993.

       13.    Holloway was sentenced on September 13, 1993 to thirty (30) year prison

sentences on each count, to run consecutive to each other, for a total of 120 years in




                                        3
        Case 2:19-cv-01460-LA Filed 10/04/19 Page 4 of 20 Document 1-1
prison.

      14.     Holloway was transferred to the custody of the Wisconsin Department of

Corrections and thereafter remained incarcerated in state prison until he was released

from state custody on October 6, 2016.

      15.     Following his 1993 conviction, Holloway filed an appeal, which was

denied. He and his family subsequently sought legal assistance to further investigate

and challenge his convictions.

      16.     Holloway retained Attorney Raymond Dall'Osto of Gimbel, Reilly, Guerin &

Brown LLP with regards to Holloway's on-going postconviction effort in the mid-2000's.

DNA expert Dr. Alan Friedman was engaged to review forensic evidence and help seek

new DNA testing.

      17.     DNA testing was requested by Attorney Dall'Osto, and he and Milwaukee

Assistant District Attorney Norman Gahn had numerous communications and meetings,

and Gahn agreed to authorize new DNA testing to be performed by the Wisconsin State

Crime Lab. This round of testing showed that there may have been a different source of

the seminal fluid evidence obtained from the assault victims than Holloway.

      18.     Dr. Friedman subsequently recommended that further DNA testing be

conducted, using the Y-STR method. Holloway's family had run out of funds for any

further DNA testing to be done.

      19.     Holloway continued to profess his innocence, and Attorney Dall'Osto

continued his efforts, communicating and meeting again with ADA Gahn. Following their

meeting in late 2013, Attorney Dall'Osto again approached the Wisconsin Innocence

Project to undertake new DNA testing for Holloway, utilizing the Y-STR method.




                                          4
          Case 2:19-cv-01460-LA Filed 10/04/19 Page 5 of 20 Document 1-1
       20.    The Wisconsin Innocence Project subsequently agreed to accept

Holloway's case, obtained funding for and had new Y-STR testing done. Former ADA

Gahn and the Milwaukee County District Attorney's Office cooperated in retrieving the

necessary samples to be retested from the closed case evidence file.

       21.      In 2016, the new DNA test results showed that Holloway was excluded

as the source for the September 1992 sexual assaults. He did not assault the victims

and had been wrongly convicted and imprisoned.

       22.    The Innocence Project and ADA Gahn discussed the new testing results

and the District Attorney's Office and Gahn's successor, considered the new evidence.

An internal review of the case facts and evidence was also conducted by the District

Attorney's Office.

       23.    Ultimately, in early October 2016, a stipulation and joint recommendation to

vacate Holloway's judgment of conviction and dismiss the charges with prejudice was

agreed to, signed and filed with the Circuit Court. A copy of the stipulation is attached

hereto as Exhibit A, at Exhibit 1.

       24.    The Hon. Jeffrey Wagner, Milwaukee County Circuit Court Judge,

considered and approved the stipulation and signed the order vacating Holloway's

convictions and dismissing the charges with prejudice on October 4, 2016. A copy of

the order is attached hereto as Exhibit A, at Exhibit 2.

       25.    The order vacating Holloway's convictions and sentence was

subsequently conveyed to the Wisconsin Department of Corrections. On October 6,

2016, Holloway was released from the Green Bay Correctional Institution and

Department of Correction’s custody.




                                        5
        Case 2:19-cv-01460-LA Filed 10/04/19 Page 6 of 20 Document 1-1
       26.    As a direct and proximate result of the intentional, reckless and/or negligent

acts and omissions of the above-referenced Milwaukee Police Department, its officers

and employees, which acts and omissions were carried out under the authority of the City

of Milwaukee, Holloway was wrongfully convicted and imprisoned for approximately 24

years. Holloway suffered a significant loss of freedom, loss of employment, income and

benefits, including retirement and social security contributions, and he suffered other

injuries, disability, pain, suffering, separation from his family, emotional distress and loss

of reputation arising from the police investigation, his arrest and wrongful conviction and

imprisonment.

                                     RELIEF SOUGHT

Demand is hereby made for $3,200,000.00 for Holloway’s injuries.


       Dated this 23rd day of May, 2019.

                                           CADE LAW GROUP LLC


                                       By: _____________________________
                                           Nathaniel Cade, Jr., SBN 1028115
                                           P.O. Box 170887
                                           Milwaukee, WI 53217
                                           (414) 255-3802 (o)
                                           (414) 255-3804 (f)
                                           nate@cade-law.com

                                           Attorneys for Daryl D. Holloway.


cc:    Grant F. Langley, Esq. (w/enc. – via first-class mail)
       City Attorney




                                         6
         Case 2:19-cv-01460-LA Filed 10/04/19 Page 7 of 20 Document 1-1
 EXHIBIT A




Case 2:19-cv-01460-LA Filed 10/04/19 Page 8 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 9 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 10 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 11 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 12 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 13 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 14 of 20 Document 1-1
   EXHIBIT 1




Case 2:19-cv-01460-LA Filed 10/04/19 Page 15 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 16 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 17 of 20 Document 1-1
   EXHIBIT 2




Case 2:19-cv-01460-LA Filed 10/04/19 Page 18 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 19 of 20 Document 1-1
Case 2:19-cv-01460-LA Filed 10/04/19 Page 20 of 20 Document 1-1
